NO.
12-06-00138-CV
NO. 12-06-00139-CV
NO. 12-06-00140-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: DONALD DOTSON,           §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On April 27,
2006, Stephen F. Brewerton filed a motion requesting leave to sign and present a
petition for habeas corpus as next friend for Donald Dotson.  The motion was accompanied by a petition for
writ of habeas corpus naming Donald Dotson as the relator, which has not been
filed pending our disposition of the motion. 
The accompanying petition for writ of habeas corpus relates to three
trial court cause numbers in the 321st Judicial District Court of Smith County.
        
            Having
considered the motion, we are of the opinion that Brewerton should not be
allowed to appear in these proceedings as next friend for Donald Dotson.  Accordingly, Brewerton’s Motion for Leave by
Next-Friend to Sign and Present Petition of Habeas Corpus on Behalf of Relator
is denied.
Opinion delivered April 28,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
(PUBLISH)